DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 6-19, 24-30, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. ("High-Performance Fully Printable Perovskite Solar Cells via Blade-Coating Technique under the Ambient Condition") in view of Manshor et al. ("Humidity versus photo-stability of metal halide perovskite films in polymer matrix") and further in view of Han (US 2011/0048772).
	Regarding claim 1, Yang discloses a method of forming a photoactive device, the method comprising providing a perovskite solution (lines 1 and 2 of right column of page 2), said perovskite solution comprising a perovskite ink, wherein the perovskite ink comprises at least one solvent (lines 3 through 5 of second paragraph in left column of page 2); coating said perovskite solution onto a receiving surface of a substrate thereby forming a layer of a photoactive device (line 5 of second paragraph in left column of page 2); wherein said layer comprises a perovskite material (lines 1 through 8 of second paragraph in left column of page 2); wherein the perovskite material crystallizes during the coating step (lines 8 through 12 of second paragraph in left column of page 2), wherein the step of coating is performed using blade coating (lines 2 through 5 of second paragraph in left column of page 2), and wherein an active area of said photoactive device is 10 cm x 10 cm (line 5 of first paragraph of right column on page 2). 
	Yang does not explicitly disclose the perovskite solution comprises a surfactant.
	Manshor discloses a method of forming a photoactive device (abstract) and further discloses adding PVP to perovskite precursors during solution synthesis (page 21631, section 2.3, lines 2 and 3).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include PVP, as disclosed by Manshor, to the perovskite precursor of Yang during solution synthesis, because as taught by Manshor, PVP incorporated perovskite films have superior stability (abstract).
	While modified Yang does disclose a correlation between degradation rate and concentration of PVP in the perovskite solution (Manshor - Fig. 3), modified Yang does not explicitly disclose a concentration of said surfactant in said perovskite-surfactant solution is selected from the range of 0.01 to 1 mM.  
	As the rate of degradation and material cost are variables that can be modified, among others, by adjusting the concentration of said surfactant in said perovskite-surfactant solution, with said rate of degradation decreasing and material cost increasing as the concentration of said surfactant is increased, the precise concentration of surfactant in said perovskite-surfactant solution would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed concentration of said surfactant in said perovskite-surfactant solution cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the concentration of said surfactant in the method of modified Yang to obtain the desired balance between the rate of degradation and material cost (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 
While modified Yang does disclose the addition of surfactant to the ink (Manshor - page 21631, section 2.3, lines 2 and 3), modified Yang does not explicitly disclose wherein during the step of coating the surfactant forms a first self-assembled layer at a first interface, the first interface being an interface of the substrate and the perovskite-surfactant solution, with hydrophobic groups of the surfactant aligned to the receiving surface of the substrate and hydrophilic groups of the surfactant aligned to the perovskite-surfactant solution at the first interface; wherein during the step of coating the surfactant further forms a second self-assembled layer at a second interface, the second interface being an interface of the perovskite-surfactant solution and air, with hydrophobic groups of the surfactant pointing to the air and hydrophilic groups of the surfactant aligned to the perovskite-surfactant solution at the second interface.
Han discloses an ink used in photovoltaic devices (abstract) and further discloses there are many surfactants known in the art that can be included in the ink formulations. An exemplary listing, without limitation, of surfactants that can be included in the inks can include non-ionic, amphoteric or anionic surfactants ([0060]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use any of the surfactants disclosed by Han, including the disclosed non-ionic and anionic surfactants, as a surfactant in the ink of modified Yang, because as evidenced by Han, the use of any of the disclosed surfactants amounts to the use of a known component in the art for its intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when using any of the disclosed surfactants as the surfactant in the ink of modified Yang based on the teaching of Han.
With regard to the limitation "during the step of coating the surfactant forms a first self-assembled layer at a first interface, the first interface being an interface of the substrate and the perovskite-surfactant solution, with hydrophobic groups of the surfactant aligned to the receiving surface of the substrate and hydrophilic groups of the surfactant aligned to the perovskite-surfactant solution at the first interface; wherein during the step of coating the surfactant further forms a second self-assembled layer at a second interface, the second interface being an interface of the perovskite-surfactant solution and air, with hydrophobic groups of the surfactant pointing to the air and hydrophilic groups of the surfactant aligned to the perovskite-surfactant solution at the second interface"; both the instant specification and modified Yang use the same surfactant in the method of forming the photoactive device, therefore, one of ordinary skill would expect the same properties as those claimed during the step of coating.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
	Regarding claim 4, modified Yang discloses all the claim limitations as set forth above. Modified Yang further discloses said coating is performed at a coating speed of 20 mm/s (Yang - lines 10-12 of second paragraph of Experimental Section in right column of page 5).
	Regarding claim 6, modified Yang discloses all the claim limitations as set forth above. Modified Yang further discloses said substrate is heated to a temperature of 100°C during said step of coating (Yang - line 14 of second paragraph of Experimental Section in right column of page 5; it is noted that the annealing step is considered part of the coating step).
	Regarding claim 7, modified Yang discloses all the claim limitations as set forth above. Modified Yang further discloses combining said surfactant (Manshor - page 21631, section 2.3, lines 2 and 3) and said perovskite ink (Yang - lines 3 through 5 of second paragraph in left column of page 2) to form said perovskite-surfactant solution (Yang as modified by Manshor as set forth above).
	Regarding claim 8, modified Yang discloses all the claim limitations as set forth above.  Modified Yang further discloses the perovskite material comprises methylammonium lead halide (Yang - third line of second full paragraph of left column on page 3).
	Regarding claim 9, modified Yang discloses all the claim limitations as set forth above. Modified Yang further discloses said perovskite ink comprises at least one precursor that forms the perovskite material upon deposition (Yang - lines 3 through 5 of second paragraph in left column of page 2).
	Regarding claim 10, modified Yang discloses all the claim limitations as set forth above.  Modified Yang further discloses the solvent comprises DMF (Yang - lines 3 through 5 of second paragraph in left column of page 2).
	Regarding claim 11, modified Yang discloses all the claim limitations as set forth above.  Modified Yang further discloses the surfactant is a zwitterionic surfactant (Han - [0060], amphoteric surfactant).
	Regarding claim 12, modified Yang discloses all the claim limitations as set forth above. Modified Yang further discloses said active area is 10 cm x 10 cm (Yang - line 5 of first paragraph of right column on page 2). 
	Regarding claim 13, modified Yang discloses all the claim limitations as set forth above. Modified Yang further discloses said photoactive device is a photovoltaic cell (Yang - first paragraph of left column on page 1).
	Regarding claim 14, modified Yang discloses all the claim limitations as set forth above.  
	While modified Yang does disclose a photovoltaic efficiency of 20.1% (Yang - first paragraph of left column on page 1); with regard to the limitation "wherein said photovoltaic cell is characterized by a photovoltaic efficiency of at least 15%", when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
	Regarding claim 15, Yang discloses a method of forming a photoactive device, the method comprising providing a perovskite solution (lines 1 and 2 of right column of page 2), said perovskite solution comprising a perovskite ink, wherein the perovskite ink comprises at least one solvent (lines 3 through 5 of second paragraph in left column of page 2); coating said perovskite solution onto a receiving surface of a substrate thereby forming a layer of a photoactive device (line 5 of second paragraph in left column of page 2); wherein said layer comprises a perovskite material (lines 1 through 8 of second paragraph in left column of page 2); wherein the perovskite material crystallizes during the coating step (lines 8 through 12 of second paragraph in left column of page 2), wherein the step of coating is performed using blade coating (lines 2 through 5 of second paragraph in left column of page 2), and said coating is performed at a coating speed of 20 mm/s (lines 10-12 of second paragraph of Experimental Section in right column of page 5).
	Yang does not explicitly disclose the perovskite solution comprises a surfactant.
	Manshor discloses a method of forming a photoactive device (abstract) and further discloses adding PVP to perovskite precursors during solution synthesis (page 21631, section 2.3, lines 2 and 3).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include PVP, as disclosed by Manshor, to the perovskite precursor of Yang during solution synthesis, because as taught by Manshor, PVP incorporated perovskite films have superior stability (abstract).
	While modified Yang does disclose a correlation between degradation rate and concentration of PVP in the perovskite solution (Manshor - Fig. 3), modified Yang does not explicitly disclose a concentration of said surfactant in said perovskite-surfactant solution is selected from the range of 0.01 to 1 mM.  
	As the rate of degradation and material cost are variables that can be modified, among others, by adjusting the concentration of said surfactant in said perovskite-surfactant solution, with said rate of degradation decreasing and material cost increasing as the concentration of said surfactant is increased, the precise concentration of surfactant in said perovskite-surfactant solution would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed concentration of said surfactant in said perovskite-surfactant solution cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the concentration of said surfactant in the method of modified Yang to obtain the desired balance between the rate of degradation and material cost (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 
While modified Yang does disclose the addition of surfactant to the ink (Manshor - page 21631, section 2.3, lines 2 and 3), modified Yang does not explicitly disclose wherein during the step of coating the surfactant forms a first self-assembled layer at a first interface, the first interface being an interface of the substrate and the perovskite-surfactant solution, with hydrophobic groups of the surfactant aligned to the receiving surface of the substrate and hydrophilic groups of the surfactant aligned to the perovskite-surfactant solution at the first interface; wherein during the step of coating the surfactant further forms a second self-assembled layer at a second interface, the second interface being an interface of the perovskite-surfactant solution and air, with hydrophobic groups of the surfactant pointing to the air and hydrophilic groups of the surfactant aligned to the perovskite-surfactant solution at the second interface.
Han discloses an ink used in photovoltaic devices (abstract) and further discloses there are many surfactants known in the art that can be included in the ink formulations. An exemplary listing, without limitation, of surfactants that can be included in the inks can include non-ionic, amphoteric or anionic surfactants ([0060]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use any of the surfactants disclosed by Han, including the disclosed non-ionic and anionic surfactants, as a surfactant in the ink of modified Yang, because as evidenced by Han, the use of any of the disclosed surfactants amounts to the use of a known component in the art for its intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when using any of the disclosed surfactants as the surfactant in the ink of modified Yang based on the teaching of Han.
With regard to the limitation "during the step of coating the surfactant forms a first self-assembled layer at a first interface, the first interface being an interface of the substrate and the perovskite-surfactant solution, with hydrophobic groups of the surfactant aligned to the receiving surface of the substrate and hydrophilic groups of the surfactant aligned to the perovskite-surfactant solution at the first interface; wherein during the step of coating the surfactant further forms a second self-assembled layer at a second interface, the second interface being an interface of the perovskite-surfactant solution and air, with hydrophobic groups of the surfactant pointing to the air and hydrophilic groups of the surfactant aligned to the perovskite-surfactant solution at the second interface"; both the instant specification and modified Yang use the same surfactant in the method of forming the photoactive device, therefore, one of ordinary skill would expect the same properties as those claimed during the step of coating.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Regarding claims 16 and 17, modified Yang discloses all the claim limitations as set forth above. Modified Yang further discloses an active area of said photoactive device is 10 cm x 10 cm (Yang - line 5 of first paragraph of right column on page 2). 
Regarding claim 18, modified Yang discloses all the claim limitations as set forth above. Modified Yang further discloses said photoactive device is a photovoltaic cell (Yang - first paragraph of left column on page 1).
Regarding claim 19, modified Yang discloses all the claim limitations as set forth above. 
	While modified Yang does disclose an active area of 10 cm x 10 cm (Yang - line 5 of first paragraph of right column on page 2) and a photovoltaic efficiency of 20.1% (Yang - first paragraph of left column on page 1); with regard to the limitation "wherein said photovoltaic cell is characterized by a photovoltaic efficiency of at least 15%", when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 24, modified Yang discloses all the claim limitations as set forth above. Modified Yang further discloses the perovskite material is characterized by a formula having a halide anion (Yang - lines 3 and 4 of second full paragraph of left column on page 3).
Regarding claim 25, modified Yang discloses all the claim limitations as set forth above. Modified Yang further discloses the perovskite material crystallizes during evaporation of the solvent during the step of coating (Yang - lines 8 through 12 of second paragraph in left column of page 2).
Regarding claim 26, modified Yang discloses all the claim limitations as set forth above. Modified Yang further discloses the perovskite ink comprises a perovskite precursor that forms the perovskite material during coating (Yang - second paragraph of left column on page 2) of the perovskite-surfactant solution (Yang as modified by Manshor as set forth above).
Regarding claim 27, modified Yang discloses all the claim limitations as set forth above.  Modified Yang further discloses the perovskite precursor crystallizes into the perovskite layer as the solvent evaporates (Yang - lines 8 through 12 of second paragraph in left column of page 2).
Regarding claim 28, modified Yang discloses all the claim limitations as set forth above. Modified Yang further discloses crystallized particles of the perovskite material form (Yang - lines 8 through 12 of second paragraph in left column of page 2) in the coated perovskite-surfactant solution (Yang as modified by Manshor as set forth above) after the solution is coated onto the receiving surface of the substrate (Yang - second paragraph in left column of page 2).
	Regarding claim 29, modified Yang discloses all the claim limitations as set forth above.  Modified Yang further discloses the layer of the photoactive device comprises the surfactant (Manshor - page 21631, section 2.3, lines 2 and 3) and wherein the surfactant passivates charge traps in the perovskite material (Manshor - Conclusion section on page 21637 through line 5 of left column on page 21638).
Regarding claim 30, modified Yang discloses all the claim limitations as set forth above.  Modified Yang further discloses the surfactant is a zwitterionic surfactant (Han - [0060], amphoteric surfactant).
Regarding claim 32, modified Yang discloses all the claim limitations as set forth above.
With regard to the limitation "the surfactant self-assembles forming a hydrophobic layer on a surface of the perovskite material", both the instant specification and modified Bishop use the same surfactant in the method of forming the photoactive device, therefore, one of ordinary skill would expect the same properties as those claimed during the step of coating.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. ("High-Performance Fully Printable Perovskite Solar Cells via Blade-Coating Technique under the Ambient Condition") in view of Manshor et al. ("Humidity versus photo-stability of metal halide perovskite films in polymer matrix") and further in view of Han (US 2011/0048772) as applied to claim 1 above, and further in view of Wang et al. ("Doped hole transport layer for efficiency enhancement in planar heterojunction organolead trihalide perovskite solar cells").
	Regarding claim 31, modified Yang discloses all the claim limitations as set forth above. 
	Modified Yang does not explicitly disclose the receiving surface comprises a hydrophobic surface.
	Wang discloses a method of forming a photoactive device, and further discloses providing a perovskite solution on a hydrophobic surface (Figure 1a).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to deposit the perovskite-surfactant solution of modified Yang on a hydrophobic surface, as disclosed by Wang, because as taught by Wang, use of a doped PTAA layer reduced device series resistance, and increased the device fill factor and open circuit voltage without sacrificing the short circuit current (abstract).

Response to Arguments
Applicant’s arguments with respect to claims 1, 4, 6-19, and 24-32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMIR AYAD whose telephone number is (571) 270-1188. The examiner can normally be reached Monday - Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAMIR AYAD/Primary Examiner, Art Unit 1726